United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Pittsburgh, PA, Employer
)
___________________________________________ )
J.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-327
Issued: July 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated August 15, 2006 which denied further merit review of
an Office schedule award decision dated June 2, 2006. Pursuant to 20 C.F.R. § 501.2(c) and
501.3, the Board has jurisdiction over the merit and nonmerit decisions.
ISSUES
The issues on appeal are: (1) whether appellant met his burden of proof to establish that
he has more than eight percent permanent impairment of his left and right upper extremities for
which he received schedule awards; and (2) whether the Office properly refused to reopen his
case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 14, 2003 appellant, then a 55-year-old mail processing clerk, was injured
when he felt something pull in his left elbow while pulling a container out of his truck at work.

He did not stop work. The Office accepted appellant’s claim for bilateral medial epicondylitis
with left elbow surgery.1 Appellant received appropriate compensation benefits.
On February 27, 2004 appellant filed a schedule award claim. He was advised by the
Office, in a letter dated April 19, 2005, that his schedule award claim could not be considered as
the medical evidence indicated that his condition had not yet reached maximum medical
improvement (MMI).
In an October 25, 2005 report, Dr. Daniel Murphy, a Board-certified orthopedic surgeon,
diagnosed bilateral medial epicondylitis. He opined that appellant was unable to return to his
regular duty and indicated that he would reach MMI in December 2005. In a December 9, 2005
report, Dr. Murphy noted that appellant had full motion in both upper extremities, soreness in the
ulnar nerve on both sides and reasonable strength distally at about 5/5 with well-healed
inclusions. He noted that appellant had lingering nerve irritation, but that he had reached MMI.
Dr. Murphy opined that appellant had a permanent impairment of 15 percent of both upper
extremities. He noted that appellant could continue to work within his restrictions but should
avoid repetitive work.
By letter dated May 8, 2006, appellant advised the Office that he would retire on
May 31, 2006. On May 9, 2006 he filed a Form CA-7 claim for a schedule award.
In a report dated May 18, 2006, the Office medical adviser reviewed the medical
evidence of record and utilized the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.M.A., Guides) (5th ed. 2001). He advised that appellant had bilateral
release medial epicondyle and neurolysis and anterior transposition of the ulnar nerve, bilateral.
The Office medical adviser noted that appellant had Grade IV motor and sensory deficits of the
bilateral ulnar nerves. He referred to Table 16-15 and combined it with Tables 16-10 and 16-11.2
The Office medical adviser determined that appellant was entitled to eight percent impairment to
each upper extremity.3
By decision dated June 2, 2006, the Office granted appellant schedule awards for eight
percent permanent impairment of both the right and left upper extremities.
By letter dated July 20, 2006, appellant requested reconsideration and submitted
additional evidence. He alleged that he was enclosing a copy of Dr. Murphy’s June 9, 2006
progress note and his previous report dated December 9, 2005. Appellant also alleged that he did
not receive a copy of the Office medical adviser’s report.
1

Appellant underwent surgery for his left elbow chronic ulnar nerve neuritis and cubital tunnel syndrome on
September 23, 2003 and underwent surgery for his right elbow chronic medial epicondylitis on October 28, 2003.
On February 16, 2005 he underwent cubital tunnel syndrome with ulnar nerve compression of the left elbow and on
June 13, 2005 appellant underwent a cubital tunnel syndrome/ulnar nerve compression cubital tunnel of the right
elbow.
2

A.M.A., Guides 492, 483, 482.

3

The Office medical adviser determined that appellant was actually entitled to 7.5 percent for each upper
extremity but rounded it up to 8 percent.

2

In a June 9, 2006 report, Dr. Murphy opined that appellant had a permanent impairment
of 15 percent to both the right and left upper extremity.
By decision dated August 15, 2006, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that his request was repetitious and
neither raised substantial legal questions nor included new and relevant evidence and, thus, it
was insufficient to warrant review of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.7 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.8
ANALYSIS -- ISSUE 1
Regarding appellant’s upper extremities, his treating physician, Dr. Murphy determined
that appellant had had full range of motion in both upper extremities and opined that he was
entitled to an impairment of 15 percent of each arm. However, he did not refer to or indicate that
he had referenced the A.M.A., Guides. For example, Dr. Murphy did not list any tables, figures
or pages in the A.M.A., Guides to which he had referred in making his findings. Thus, his report

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides (5th ed. 2001).

7

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000); see also Paul A. Toms, 28 ECAB 403 (1987).

3

was of limited probative value, as it merely contained a percentage without any explanation of
how he arrived at his conclusion pursuant to the A.M.A., Guides.9
The Office then referred the case to the Office medical adviser who in a May 18, 2006
report, applied the findings provided by Dr. Murphy to the A.M.A., Guides. The Board finds
that the opinion of the Office medical adviser is insufficient to establish a permanent impairment
rating of eight percent for both the right and left arms. While the Office medical adviser
generally referenced the tables in the A.M.A., Guides on which he based his determination of
eight percent permanent impairment for each upper extremity, he did not adequately explain his
rating. He generally indicated that he utilized Table 16-15 and combined it with both Tables 1610 and 11.10 However, it is unclear how the Office medical adviser applied a particular value for
a particular nerve under Table 16-15 to determine the maximum impairments for either sensory
or motor loss. Table 16-15 directs use of Table 16-10, page 482, sensory deficit and pain and
Table 16-11, page 484, motor and loss of power deficit, to reach an impairment rating.11 On
each of these tables, the Office medical adviser rated appellant’s deficit as a Grade 4, which
indicates a deficit of 1 to 25 percent, but did not indicate the percentages or the affected nerve he
used from Table 16-15, nor did he explain the reason why he selected Grade 4 in Tables 16-10
and 16-11.12 Without this information the Board is unable to determine the basis for rating eight
percent permanent impairment to each upper extremity.
CONCLUSION
The Board finds that this case is not in posture for decision as the permanent impairment
rating on which the Office relied was insufficient to establish the schedule award.13

9

See Shalanya Ellison, 56 ECAB ___ Docket No. 04-824 (issued November 10, 2004) (schedule awards are to be
based on the A.M.A., Guides; an estimate of permanent impairment is irrelevant and not probative where it is not
based on the A.M.A., Guides).
10

A.M.A., Guides 492, 483, 482.

11

Id.

12

See Tara L. Hein, 56 ECAB ___ Docket No. 05-191 (issued April 4, 2005) (an Office medical adviser, as a
nonexamining physician, cannot select a percentage without any explanation or reference to the examining
physician’s findings; such arbitrary selection precludes the Board from making an informed determination of the
propriety of the Office medical adviser’s calculation of the permanent impairment).
13

In light of the Board’s findings on the first issue, the second issue is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 15 and June 2, 2006 are remanded.
Issued: July 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

